                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


XAVIER WATSON,                         )
                                       )
      Petitioner,                      )
                                       )
                    v.                 ) 2:16-cr-00075-JDL-1
                                       ) 2:18-cv-00191-JDL
UNITED STATES OF AMERICA,              )
                                       )
      Respondent.                      )

      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE

      On January 4, 2019, pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2019) and

Federal Rule of Civil Procedure 72(b), United States Magistrate Judge John C.

Nivison filed his Recommended Decision (ECF No. 312) on Xavier Watson’s motions

(ECF Nos. 306 and 306-1) seeking relief from the Court’s denial of his 28 U.S.C.A.

§ 2255 (West 2019) petition (see ECF No. 303). Neither party filed an objection to the

Recommended Decision.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record and have made a de novo determination of

all matters adjudicated by the Magistrate Judge’s Recommended Decision. I concur

with the recommendations of the United States Magistrate Judge for the reasons set

forth in his Recommended Decision, and determine that no further proceeding is

necessary.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge (ECF No. 312) is hereby ACCEPTED, and the Petitioner’s Motion for
Additional Finding of Fact (ECF No. 306) and Motion for Relief from Judgment (ECF

No. 306-1) are DENIED. It is further ORDERED that no certificate of appealability

should issue in the event the Petitioner files a notice of appeal because there is no

substantial showing of the denial of a constitutional right within the meaning of 28

U.S.C.A. § 2253(c)(2.)

      SO ORDERED.

      Dated this 26th day of August 2019.


                                                     /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE




                                          2
